Redeibld, Ch. J.
The objection founded upon the right of illegitimate children to inherit from legitimate children of the *587same mother, is certainly rendered very plausible by the case of Burlington v. Fosby, 6 Vt. 88. But we think that case cannot be regarded as an authority, to the extent of the present case. The statute then in force, and the same in force in 1822, when this descent was cast, only provided that “ bastards shall be capable of inheriting and transmitting inheritance on the part of the mother.” This strictly extends no farther than to inheritance between the mother and the child. It was, by construction, in the case of Burlington v. Fosby, extended to create the relation of brother and sister between illegitimate children of the same mother. We are now asked to extend it so as to create the same relation between illegitimate children and legitimate children of the same mother. That is certainly going a very great way beyond the statute. It will enable the mother by illicit means to multiply at will the heirs to the property of her legitimate children, which may thus deprive them, in case of the decease of their brothers and sisters of the enjoyment of the property derived from their own fathers. This is certainly something not contemplated by the court, in the case of Burlington v. Fosby, and entirely beyond the purview of the statute. In fact the decision in Burlington v. Fosby, evidently goes beyond the statute. The statute probably never contemplated anything more than the present statute more specifically expresses, that illegitimate children should inherit from their mother and she from them. But the court have said that this does create the relation of mother and child and brother and sister among them. But it certainly could not, with any plausibility, be said that the statute had also extended this relation to all the legitimate children of the same mother. Such a construction would be without all warrant of the terms of the statute, and would, in many instances-, and the present is one, work positive injustice, in giving the estate, derived from the father of the legitimate children, to the illegitimate children of the mother. It is true, no doubt, that such a result would follow indirectly, had the mother been alive at the decease of Albert; and subsequently deceased. But that would be, in different proportions and upon different grounds, and in compliance with the express provisions of the statute, which being general, will sometimes work a result, in some respects different from that for which they were spe*588cially designed. We do not regard that as any sufficient reason why the courts should produce a result still more aside of the general purpose of the statute, and by construction merely. When courts depart from the natural import of the words of a statute, by way of construction, it is allowed only for the purpose of avoiding some result, obviously not intended by the statute, or else to secure a result which was very clearly intended by the statute. We think therefore that there is no sufficient reason for reversing the judgment, in the errors assigned at the hearing.
Judgment affirmed.